Per Curiam,
This was assumpsit for excessive use of electricity by the defendant. Plaintiff as landlord covenanted in consideration of the rent to supply electric power to the extent of five horse power, not to be metered, and to furnish additional horse power at the rate of $75.00 per annum per horse power. In explaining to the jury his reason for a non-suit, the learned judge below said the evidence “is too indefi*50nite for you to endeavor to estimate the amount of horse power which the defendants used. As I said before, it is quite possible that the plaintiff did furnish excess horsepower; but the burden is upon him to show how much; and it is not possible for you to estimate what horse power the defendants used because the meter from which the readings for two months were taken was one which did not register.horse power, but which registered something else. Under these circumstances, it would be impossible for you to give a verdict for the plaintiff. I, therefore, direct that a nonsuit be entered.” An examination of the whole evidence fails to show any error in his action.
Judgment affirmed.